Name: Commission Regulation (EEC) No 460/87 of 13 February 1987 on offers tendered in respect of the second invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 46/ 18 Official Journal of the European Communities 14. 2. 87 COMMISSION REGULATION (EEC) No 460/87 of 13 February 1987 * on offers tendered in respect of the second invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 3905/86 of 22 December 1986 on the sale by tender, for export, of beef held by certain intervention agencies to Peru (3), intervention agencies have issued a standing invi ­ tation to tender in respect of certain quantities of beef which they hold ; Whereas no offers were received in respect of the second individual invitation to tender : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 For the second individual invitation to tender pursuant to Regulation (EEC) No 3905/86 in respect of which the time limit for the submission of tenders expired on 11 February 1987, no award shall be made . Article 2 This Regulation shall enter into force on 14 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 362, 31 . 12. 1985, p . 8 . (3 OJ No L 364, 23 . 12. 1986, p . 17.